Case 2:21-cv-03621 Document 1-11 Filed 04/28/21 Page 1 of 4 Page ID #:70




                          EXHIBIT 11
      Case 2:21-cv-03621 Document 1-11 Filed 04/28/21 Page 2 of 4 Page ID #:71




Rimôn Law
Attn. Mark Lee
2029 Century Park East, Suite 400N
Los Angeles, CA 90067

BY EMAIL:         mark.lee@rimonlaw.com



RE:               JOCELYN BUNDY v. NIRVANA, L.L.C. ET AL. ||!CEASE & DESIST
                  REPLY TO YOUR EMAIL/LETTER DATED MARCH 29, 2021 (RECEIVED MARCH 31, 2021)




                                                                                                   April 9, 2021



Dear Mr. Lee,

I have reviewed your latest response to my client’s request that Nirvana cease its infringing conduct both in
the U.S. and abroad, and that it provide my client with an accounting over its proceeds from the infringement.
From your letter, I must conclude that, to this day, despite the voluminous back and forth, your client has no
intention whatsoever to comply with that request. As a result, we can at least agree on one thing: that there
is no basis to continue our discussions, which merely delay the inevitable judicial resolution of the matter.

As for the other points raised in your letter, I can comment as follows:

First, concerning the evidence that you request, there was no reason for my client to disclose personal
documents showing her chain of title to the copyright, as long as Nirvana categorically denied infringing on
anyone’s copyright. Since your client now appears to acknowledge at least the infringements under foreign
copyright laws, please find those documents attached. C.W. Scott-Giles’ estate passed in equal parts to his
two children Giles Wilfrid Scott-Giles and Erica Rosemary Bundy. Both their estates passed to my client,
Jocelyn Susan Bundy, C.W. Scott-Giles’ only grandchild. Exhibit 1.


Second, also on the subject of!evidence,!I believe that you misunderstand the burden of proof in the situation:

      1)! If Nirvana wants to allege that the copyright in the illustration is not owned by my client but by Ms.
          Sayers, Nirvana should support that allegation, not my client. Moreover, I have already explained at
          length why this is not the case. I refer to my letter of March 9, 2021.



                           MODO LAW, P.C. • 4218 Via Padova • Claremont, CA 91711
                                 +1 424-832-6118 • inge.debruyn@modo-law.com
                                               www.modo-law.com
     Case 2:21-cv-03621 Document 1-11 Filed 04/28/21 Page 3 of 4 Page ID #:72

                                                                                                      Page |2

     2) Similarly, if Nirvana wants to argue that the illustration was published in the U.S. within 30 days of
        its publication in the U.K., Nirvana should provide such evidence. Our research shows otherwise. In
        the interest of moving this case along, I can share with you that:
        a) The 1949 edition of the Sayers translation does not contain any reference to a U.S. publication
             as later versions do. In fact, it is clear from the cover of that edition, which lists the book price
             solely in British shillings/pence (2/6), as well as from the credits on the opening pages, that there
             was no U.S. publication of that first edition in 1949. Exhibit 2.
        b) Also, the history of Penguin Books is such that it did not have any U.S. operations in 1948 and
             1949 due to a conflict between its U.S. representatives and its U.K. owners. As a result, Penguin
             did not start up its U.S. operations again until sometime in 1950 when it set up Penguin Books,
             Inc. in Baltimore. Exhibit 3.

Third, as I have clarified before, my client’s infringement claim is not based on restoration of copyright under
the U.R.A.A. It is based on binding precedent in the Ninth Circuit that the illustration did not enter the public
domain to begin with and is protected under 17 U.S.C. § 303(a). That precedent is not “unidentified,” as you
mockingly state, but clearly referenced in both my letters and the draft Complaint, which I suggest you
review. Therefore, issues such as the illustration’s non-compliance with U.S. copyright formalities or Nirvana’s
alleged status as a reliance party are inconsequential.

Fourth, whatever reliance status your client feels that it could invoke under the U.R.A.A. is disputed and
tainted with bad faith. It is crudely apparent that your client never relied on any alleged public domain status
of the work in its decades of exploitation. Instead, it relied on and continues to rely on false claims of
ownership, which you conveniently ignore.

Equally disturbing are the ethics underlying your latest argument: that Nirvana should not even cease or
account for its undisputed copyright infringements abroad, simply because you consider it unlikely that a
U.S. court would exercise jurisdiction over those foreign acts. You could not have illustrated your client’s
attitude more perfectly…

Should your client, in taking that gamble, decide to rely on the cases that you have cited, I would urge you
to revisit them:

1)   Contrary to what you state (“court declines to exercise jurisdiction over claims of copyright infringement
     in the United Kingdom under English law”), the court in X17 Inc. v. Hollywood TV Inc., 2008 WL 4527865
     (C.D. Cal. 2008) did the exact opposite. In fact, not only did the U.S court exercise jurisdiction over the
     claim for infringement of the author’s economic rights, it also exercised jurisdiction over the alleged
     infringement of the author’s moral rights under U.K. law. Exhibit 4.

2) As for Music Sales Ltd. v. Charles Dumont & Son, Inc., you also misrepresent the court’s ruling there. The
   court did not “decline to consider [a] foreign copyright claim,” as you allege. In fact, no copyright claim
   under foreign law was ever made in that case. Instead, the plaintiff sought to vindicate foreign acts of
   infringement under U.S. copyright law and tried to establish federal question jurisdiction on that basis.
     Also, you are taking one sentence in this ruling out of context to suggest that U.S. courts would not have


                          MODO LAW, P.C. • 4218 Via Padova • Claremont, CA 91711
                               +1 424-832-6118 • inge.debruyn@modo-law.com
                                             www.modo-law.com
       Case 2:21-cv-03621 Document 1-11 Filed 04/28/21 Page 4 of 4 Page ID #:73

                                                                                                                            Page |3

       the power to provide relief for violations of foreign law. I trust that you know this to be highly inaccurate.
       It is generally accepted that U.S. courts may adjudicate disputes involving the conduct of its citizens,
       regardless of the location of their conduct.1 This includes foreign copyright infringement by U.S. entities.


3)! That is also why the situation here differs significantly from the situation in I.T.S.I. T.V. Prods., Inc. v.
    California Authority of Racing Fairs, where the court dismissed an action against a foreign defendant for
    lack of subject matter jurisdiction for its alleged infringement of U.S. copyright law resulting from acts
    committed outside of the U.S., because it failed to find a violation of U.S. copyright law. As for the
    plaintiff’s subsequent request for leave to amend to state a cause of action under foreign copyright law,
    the court merely expressed its reluctance to apply foreign law “without an urgent reason to do so.” That
    urgent reason is evident here. My client does not seek redress in the U.S. against a foreign entity for acts
    solely performed abroad. She asserts a claim against U.S. defendants for their worldwide infringement
    of her rights in perhaps the only country where they are subject to personal jurisdiction and from which
       they are authorizing the infringement. In addition, my client is bringing her claim in the forum that,
       based on the information available to her, appears to be the most convenient, the Central District of
       California.

In any event, since your client remains unpersuaded that it should voluntarily cease and account for its
infringements of my client’s copyrights under U.S. and foreign laws, and, moreover, continues to affix false
copyright notices to the illustration, I have added a separate cause of action for violation of 17 U.S.C. § 1202.
I have adjusted the draft Complaint accordingly.

Please be advised that if you do not confirm to me by Wednesday, April 14, 2021, that Nirvana will comply
with my client’s requests to (a) cease its infringing conduct in the U.S. and abroad and (b) account for its
profits, I have instructions to file suit. My client is not inclined to grant any further extensions or allow any
further delays.

Once again, all rights reserved.


Sincerely,




Inge De Bruyn




1
    Restatement of Law (Third), Foreign Relations of the United States (1987), § 421; Restatement of Law (Fourth), Foreign Relations of
the United States (2018), Introductory Note to Chapter 2 (“With the significant exception of various forms of immunity, modern
customary international law generally does not impose limits on jurisdiction to adjudicate”). See also Subafilms, Ltd. v. MGM-Pathe
Communications Co., 24 F.3d 1088, 1095 n.10 (9th Cir. 1994).


                                  MODO LAW, P.C. • 4218 Via Padova • Claremont, CA 91711
                                        +1 424-832-6118 • inge.debruyn@modo-law.com
                                                      www.modo-law.com
